Citation Nr: 1034958	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Indianapolis, Indiana, which granted the Veteran's claim of 
entitlement to service connection for PTSD, with an initial 
evaluation of 30 percent, effective May 31, 2006.

In May 2009, the Veteran testified at a hearing before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript of 
that proceeding has been associated with the claims folder.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
been manifested by complaints of chronic insomnia, nightmares, 
flashbacks, occasional irritability and angry outbursts, 
difficulty concentrating, hypervigilance and exaggerated startle 
response.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's PTSD has 
already been established, and the current appeal arose from a 
disagreement with the initial rating assigned.  In June 2008, the 
RO sent the Veteran a letter, which provided the rating criteria 
for establishing an increased disability rating for PTSD and 
indicated that he should provide evidence showing that the 
symptoms of his PTSD had increased in severity.  This letter also 
informed him of the specific types of evidence, both lay and 
medical, that could be submitted in support of his claim, and 
informed him of how VA assigns the disability rating element of a 
claim.  See Dingess, supra.

The Board notes that, although this letter was sent after the 
initial adjudication of the Veteran's claim, in September 2008, 
prior to the final adjudication of the claim, the RO issued a 
Statement of the Case, which advised the Veteran of what VA would 
do to assist him in obtaining evidence, and provided additional 
pertinent laws, regulations and rating schedule provisions 
pertaining to his claim.  Based on these facts, as well as the 
notice given, the Board finds that a reasonable person would know 
what evidence was needed in order to establish his or her claim.  
Therefore, any failure in the content or timing of the notice is 
not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA treatment records, and VA examination reports 
dated March 2007 and June 2009.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  The 
Veteran has not referenced any outstanding, available records 
that he wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and associated with the 
record.

With regard to the VA examinations, the examination reports show 
that the VA examiners reviewed the complete claims folder, 
including the Veteran's service and post-service treatment 
records, elicited from the Veteran his history of PTSD 
symptomatology, performed a comprehensive mental status 
evaluation and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes that 
the examination reports are adequate upon which to base a 
decision in this case. 

Accordingly, the Board finds that VA has fully complied with the 
notice and assistance requirements of the VCAA and its 
regulations.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VCAA notice.  The purpose behind the 
notice requirements has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  
The regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").



The criteria for the current 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful personal 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, conflicts 
with peers or co-workers).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

III.  Factual Analysis

The Veteran contends that the symptoms of his service-connected 
PTSD have worsened and are of greater severity that the current 
30 percent disability rating contemplates.  Specifically, he 
asserts that the disorder severely impacts his social 
life/relationships, sleep and overall quality of life.  See 
Informal Hearing Presentation, August 2010.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the greater 
weight of probative evidence is against granting the Veteran's 
request for an initial disability evaluation in excess of 30 
percent disabling for PTSD.  In reaching this conclusion, the 
Board has considered the pertinent symptomatology shown on the 
multiple evaluations completed during the current appeal, 
including complaints and/or findings of chronic insomnia, 
nightmares, flashbacks, occasional irritability and angry 
outbursts, difficulty concentrating, hypervigilance and 
exaggerated startle response.

As an initial matter, the Board notes that, although service 
connection for the Veteran's PTSD has already been established, a 
brief discussion of his military service will aid in the 
understanding of his current disability.  A review of the claims 
folder reveals that the Veteran served in combat in the Republic 
of Vietnam during the Vietnam Era.  He reports that, during that 
time, he experienced a number of horrific events, including 
having to put the intestines of a marine injured by an explosive 
device back into his body, witnessing eight marines killed as a 
result of "friendly fire," and having to kill a little boy who 
was strapped to explosives and was about to walk through the 
perimeter of the base

In March 2007, the Veteran was afforded a VA mental health 
evaluation pursuant to his claim of entitlement to service 
connection for PTSD.  He told the examiner that he experienced 
recurrent, intrusive and distressing recollections of his combat 
service in Vietnam, including frequent nightmares and flashbacks.  
He added that this severely affected his ability to sleep, and 
resulted in chronic insomnia.  He said that, although he had 
maintained his previous employment for 30 years, he had taken 
early retirement in 2002 because he did not get along with his 
co-workers or managers and was afraid that he was about to be 
fired.  Regarding his personal relationships, he said he met his 
wife when they were both in high school, and that they had been 
married since 1967.  He said that, although they were separated 
during a six-month period following a divorce, they subsequently 
remarried; he reported their relationship as being "pretty 
good," and said that she had put up with a lot from him over the 
years.  He also said that they had two adult sons, with whom he 
maintained a close relationship.  In addition, he said that he 
kept in touch with two of his fellow servicemen, as well as two 
other friends who were also former Vietnam veterans.  He 
indicated that his main problem was his excessive alcohol 
consumption, and reported that he drank up to 14 beers a day 
since returning from service.  He noted that this had resulted in 
his having been involved in numerous barroom fights, as well as 
an arrest for public intoxication in the late 1970's.  During the 
mental status examination, the Veteran was found to be clean, 
neat and appropriately-dressed.  His affect was constricted and 
his mood was anxious, hopeless and dysphoric.  He was fully-
oriented to person, time and place, but evidenced a rambling, 
racing thought process.  He also had an abnormal thought content, 
with evidence of suicidal ideation, ruminations and paranoid 
ideation.  Insight and judgment were good, however, and the 
Veteran did not endorse any delusions, hallucinations or 
ritualistic behavior.  Remote, recent and immediate memory was 
found to be normal.  The Veteran was diagnosed with chronic, 
moderate PTSD, and alcohol dependence.  His assigned GAF score 
was 63, representing mild symptoms. 

The claims folder shows that, following the Veteran's VA 
examination, he began attending individual and group 
psychotherapy at the VA Medical Center.  A review of these 
reports between October 2007 and August 2009 shows that, although 
he initially reported many of the same PTSD symptoms that were 
noted during the March 2007 examination, he soon made excellent 
progress with the help of medication and therapy.  While he still 
reported having chronic sleep problems, by June 2009, he said 
that he had drastically reduced his alcohol consumption and had 
lost over 30 pounds during the previous year.  He also said that 
he had stopped arguing and fighting and was getting along better 
with his wife, who he said was especially proud of him for 
cutting back in his drinking.  He noted that he was now depressed 
only on "some days," and said that he kept himself busy by 
working on home-improvement projects around the house, including 
putting in a new floor, and a concrete patio and wall.  He also 
reported that he was now visiting his lakeside home more 
frequently to go fishing with his wife.  

In June 2009, he was afforded a second VA examination pursuant to 
his claim of entitlement to an increased initial rating for PTSD.  
During the evaluation, he told the clinician about his VA PTSD 
treatment, which he characterized as "good."  He also reported 
that he was now down to drinking only 6 beers per week, down from 
as many as 22 per day at the time of the previous examination.  
He said that he only drank now to help him sleep.  However, he 
noted that, while he only got between 2-3 hours of sleep per 
night, he suggested that he was perhaps a person that did not 
need much sleep, as he felt fine when he got up.  He also 
described improved relations in his marriage, and reported that 
he had a new grandson who had been named after him, and with whom 
he greatly enjoyed spending time.  He also described having a 
very good relationship with his sons.  Regarding non-family 
relationships, he reported that he occasionally went golfing or 
out for drinks with a couple of childhood friends.  During the 
mental status evaluation, he was again found to be clean, neat 
and well-groomed, and was cooperative, friendly and relaxed.  He 
was fully-oriented to person, time and place, and evidenced an 
unremarkable thought content and process.  He also endorsed no 
obsessive or ritualistic behavior, no panic attacks and no 
homicidal ideation.  Although he mentioned having passing 
suicidal ideation, he said that he would never do it due to the 
birth of his new grandson.  He also reported that he was no 
longer engaging in violent behavior.  His memory and 
concentration were noted to be normal.

Based on the evaluation, the VA examiner again diagnosed the 
Veteran with PTSD and alcohol dependence; his assigned GAF score 
increased from the previous examination to 65, representative of 
mild symptoms.  However, the examiner remarked that the score 
from the Veteran's psychometric PTSD Checklist-Military 
assessment (which he said was a self-report measure of PTSD 
symptoms) was most unexpected in light of his continuing, 
intensive PTSD treatment over the previous two years, the 
progress of which had been noted by his clinicians as "good."  
He especially observed that his score had increased from 62 in 
March 2007, to 71, and said that scores over 50 are considered 
clinically-significant for PTSD.  However, he noted that the 
Veteran's score was among the highest he had ever encountered 
during his career as a psychologist administering multiple 
evaluations.  For comparison purposes, he referred to an article 
in a medical journal, which described a study of over 3,600 Gulf 
War veterans and control subjects, where the average score for 
the psychometric examination was 58.7 for those who had a 
positive PTSD screening, and 19.7 for those who did not.  Thus, 
he concluded that the Veteran's score of 71 caused him to 
question the accuracy or veracity of the Veteran's self-report 
concerning his PTSD symptoms, especially because he appeared to 
endorse every item on the test as either "quite a bit, or 
"extremely" bothersome over the past month.  

Also of record is a transcript from the Veteran's May 2009 RO 
hearing.  He reported that, although he got along well with his 
family, including his wife and his sons (one who visited him 
daily, and the other who visited him weekly), he did not like 
crowds, and therefore did not go out very often.  As an example, 
he noted that he never attended concerts.  However, he admitted 
that he did have a few close friends, with whom he had maintained 
relationships, and added that he greatly loved his new grandson.  
He also said that he was continuing to have a great deal of 
difficulty sleeping, even though he was now taking several 
prescription medications.  

IV.  Conclusion

After a careful review of the complete claims folder, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for an initial disability evaluation in excess of 
the current 30 percent rating for PTSD during any portion of the 
appeal period.  

In reaching this conclusion, as noted above, the Board observes 
that the Veteran's PTSD symptomatology is generally mild or 
transient in nature, and is manifested by complaints and/or 
findings of chronic insomnia, nightmares, flashbacks, occasional 
irritability and angry outbursts, difficulty concentrating, 
hypervigilance and exaggerated startle response.  In this regard, 
the Board has carefully considered these symptoms, and weighed 
them against the diagnostic criteria for PTSD under DC 9411.  
Once again, however, the Board observes that the criteria for the 
Veteran's current 30 percent rating are "occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411 (emphasis added).  In 
addition, throughout the period of this appeal, his assigned GAF 
scores have been at least 61.  As discussed above, scores between 
61 and 70 represent mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, with some meaningful personal relationships, a 
description which appears to fairly and accurately describe the 
Veteran's current functioning.    

In addition, the Board notes that, during the June 2009 VA 
examination, the examiner noted that, instead of a worsening of 
the Veteran's symptomatology, as he had claimed, his symptoms 
since the previous examination actually improved, in that he had 
significantly reduced his alcohol consumption, had an improved 
relationship with his wife, had a new and loving relationship 
with his grandson, and spent time socializing with a few close 
friends.  Furthermore, the Board observes that the Veteran's 
mental status evaluation also evidenced an improvement in the 
symptoms of his disorder, as he was shown to have an unremarkable 
thought process and content and no longer endorsed suicidal 
desires.  Moreover, the VA examiner stressed that, despite the 
Veteran's high score on his psychometric examination, it appeared 
to him that the Veteran was possibly exaggerating the severity of 
his symptoms, and noted that studies showed that even Gulf War 
veterans generally did not demonstrate average scores as high as 
those of the Veteran.  

The Board notes that, in addition to the VA examination and 
treatment reports, it has also considered the Veteran's personal 
statements regarding the severity of his disorder, both in 
writing and orally during his May 2009 RO hearing.  In this 
regard, the Board is cognizant that the Court has repeatedly held 
that a veteran is competent to describe symptoms of which he or 
she has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  As such, his assertions of a worsening 
of his symptoms are entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Court has also held that a lay person is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as evaluating the complex manifestations of a psychiatric 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  As a result, his assertions do not constitute 
competent medical evidence.  Instead, for the reasons expressed 
above, the Board finds the opinions of the VA examiners to be the 
most probative evidence of record with regard to the severity of 
the Veteran's PTSD symptomatology during the course of this 
appeal.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the symptoms from the Veteran's PTSD are most 
consistent with the currently-assigned 30 percent rating.  

Finally, the Board notes that it has considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities; has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial rating in excess of 30 percent 
for service-connected PTSD.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, as 
there is not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application, as the Veteran's symptomatology during the 
course of this appeal has not been shown to be of greater 
severity than the currently-assigned rating.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

						(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


